ORDER DENYING APPEAL
This matter comes before the Court on a motion to dismiss the appeal of the defendant.
The ground for the motion is well taken. The order complained of is dated May 21, 1981. The notice of appeal was filed July 13, 1981. 7 NTC Sec. 801(a) requires that person desiring to appeal "mUst within 30 days after the day such judgment or order was rendered request permission. . . to appeal to the Court of Appeals. ..." That statute is jurisdictional, and unless the notice of appeal is filed within-the required time the Court of Appeals is without jurisdiction to hear it.
Therefore, pursuant to 7 NTC Sec. 802, permission to appeal is DENIED, and the matter to dismiss appeal is GRANTED.